          Case 4:10-cr-00010-JLK Document 122 Filed 05/18/20 Page 1 of 1 Pageid#: 483
2AO 247 (02/08) Order Regarding Motion for Sentence Reduction


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Western District
                                                                 District of
                                                                          of __________
                                                                             Virginia                         MAY 18 2020
                                                      __________

                    United States of America                          )
                               v.                                     )
                 DARYL WENDELL BARLEY                                 ) Case No: 4:10CR00010
                                                                      ) USM No: 14643-084
Date of Previous Judgment:                     04/21/2015             )
(Use Date of Last Amended Judgment if Applicable)                     ) Defendant’s Attorney

                   Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)

        Upon motion of ✔   u the defendant u the Director of the Bureau of Prisons u the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion,
IT IS ORDERED that the motion is:
       u DENIED. ✔  u GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
                    the last judgment issued) of 240           months is reduced to 230 months*                .
I. COURT DETERMINATION OF GUIDELINE RANGE (Prior to Any Departures)
Previous Offense Level:    34                Amended Offense Level:                                         34
Criminal History Category: V                 Criminal History Category:                                     V
Previous Guideline Range:  240 to 293 months Amended Guideline Range:                                       235      to 293 months
II. SENTENCE RELATIVE TO AMENDED GUIDELINE RANGE
u The reduced sentence is within the amended guideline range.
u The previous term of imprisonment imposed was less than the guideline range applicable to the defendant at the time
   of sentencing as a result of a departure or Rule 35 reduction, and the reduced sentence is comparably less than the
   amended guideline range.
✔ Other (explain):
u
     Given Defendant's efforts at rehabilitation, education, and vocation while in prison, the court will impose a below
     Guidelines sentence. He is commended for his efforts.



III. ADDITIONAL COMMENTS
     *Defendant's sentence consists of 230 months on Counts 2s and 3s, to be served concurrently.




Except as provided above, all provisions of the judgment dated               04/21/2015   shall remain in effect.
IT IS SO ORDERED.

Order Date:                 05/18/2020
                                                                                              Judge’s signature


Effective Date:                                                              Hon. Jackson L. Kiser, Senior U.S. District Judge
                     (if different from order date)                                         Printed name and title
